Citation Nr: 1817548	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-25 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to an herbicide agent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A Board hearing was scheduled for February 1, 2017.  The Veteran failed to appear and has not requested a rescheduled hearing.  The request for a Board hearing is considered withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for high blood pressure.  See Veteran's claim of June 2012.  He has hypertension.  See February 2011 private treatment record.  The Veteran's service treatment records reference no complaints, treatment, or diagnosis relating to high blood pressure.  On the October 1971 separation examination report, the Veteran's blood pressure was 134/62.  VA regulations define hypertension as diastolic blood pressure predominantly 90mm or greater, and isolated systolic hypertension is systolic blood pressure predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2017).

Because the Veteran's DD Form 214 indicates service in the Republic of Vietnam, exposure to an herbicide agent is presumed.  See 38 C.F.R. § 3.307(a) (2017).  Hypertension is not one of diseases listed under 38 C.F.R. § 3.309(e) for which a presumption of service connection based on herbicide exposure applies.  The National Academy of Sciences (NAS) has concluded, however, that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans and Agent Orange: Update 2010 (2011) at 694; 77 Fed. Reg. 47,924-01 (Aug. 10, 2012).  Given the 2010 NAS update, there is an indication that the Veteran's diagnosed hypertension may be associated with his herbicide exposure, thus triggering VA's duty to obtain a medical opinion.  See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159 (c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Absent a medical opinion, the record is insufficient for the Board to decide the Veteran's claim.  The Board will remand for a medical opinion as to the likelihood that the Veteran's hypertension is related to his in-service herbicide exposure.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain, and associate with the record, any outstanding relevant private or VA treatment records relating to the Veteran's hypertension.  All efforts to obtain such records should be documented in the record.

2. Refer the Veteran's claims file to a qualified VA medical professional (examiner) for a medical opinion.  The Veteran's claims file must be made available for the examiner's review.  An examination of the Veteran must be scheduled if deemed necessary by the examiner.

A medical opinion is requested as to whether it is at least as likely as not (that is, a probability of at least 50 percent) that the Veteran's hypertension is caused or aggravated by his service, to include his conceded in-service herbicide exposure.

Advise the examiner that the mere fact that VA has not established an evidentiary presumption with respect to hypertension and herbicide exposure is not dispositive.  Consideration must still be given to the exposure and to the National Academy of Sciences' finding of limited or suggestive evidence of a relationship.

The examiner must offer a rationale for any opinions expressed.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After completing the above development and any other development deemed warranted, readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




